PRESIDING JUSTICE INGLIS, dissenting: I respectfully dissent. Our task in reviewing cases of parental unfitness is limited to determining whether the trial court’s decision was against the manifest weight of the evidence. (In re Adoption of Syck (1990), 138 Ill. 2d 255, 274.) We are not to substitute our judgment for that of the trial court, but we are to decide whether there was sufficient evidence to justify the trial court’s judgment. In my opinion, the evidence supports the conclusion of the trial court. The trial court found that T.J. was an unfit parent because T.J. failed to maintain a reasonable degree of interest, concern or responsibility as to S.J.’s welfare (Ill. Rev. Stat. 1989, ch. 40, par. 1501(D)(b)). The trial court also found that T.J. failed to make reasonable efforts to correct the conditions which were the basis for removing S.J. from T.J.’s custody or failed to make reasonable progress toward the return of S.J. within 12 months after S.J. was adjudicated a neglected minor (Ill. Rev. Stat. 1989, ch. 40, par. 1501(D)(m)). I will focus my discussion on the trial court’s latter finding as I believe the evidence strongly supports that determination. S.J. was removed from T.J.’s parental custody in August 1989, one month after being bom a “cocaine baby.” At the hearing which found S.J. to be a neglected minor, the court ordered T.J. to participate, among other things, in parenting classes, participate and complete a substance abuse treatment program and refrain from ingesting any illegal substances. T.J. has not reasonably progressed in any of these areas. According to JoAnn Fitzgerald’s June 29, 1990, progress report, T.J. had not participated in parenting classes, although she was progressing toward providing housing and support for S.J. Fitzgerald’s July 26, 1990, report stated that T.J. was doing poorly with drug rehabilitation. TJ.’s urine samples tested positively for marijuana. She missed therapy sessions because she “didn’t feel like going.” In August 1990, T.J. told Fitzgerald that she used marijuana to help her relax when her children strained her nerves. T.J.’s ambivalence toward drug rehabilitation continued until DCFS filed a petition to terminate T.J.’s parental rights in November 1990. After the petition to terminate parental rights was filed, T.J. began to make an effort in drug treatment. She attended outpatient treatment in February 1991 and twice tested negatively for drugs. Jennifer Groskopf testified that T.J. attended nine weekly counseling sessions between March and May 1991. Groskopf testified that as of the hearing in May 1991, T.J. was “drug-free” and she had no concern that T.J. would suffer a relapse. Amy Tsuji, a drug counselor at the Lake County Substance Abuse Clinic, considered T.J. to be a “late-stage addict.” Tsuji testified that she would not be confident that T.J. had recovered until treatment had lasted one year. The majority states that the condition under which S.J. was removed from TJ.’s custody was S.J.’s birth with cocaine in her system, which occurred only once. I believe this is an overly narrow view of the problem. T.J.’s pattern of abusing drugs was the reason that S.J. was adjudicated a neglected child. The trial judge found, based on the evidence, that T.J. did not make a reasonable effort or reasonable progress within a 12-month period in controlling her behavioral pattern of using drugs. The majority believes that T.J.’s marijuana use should not be a basis for terminating her parental rights. However, that fact, along with TJ.’s refusal to attend parenting classes and to seek drug treatment until after the termination petition had been filed, was sufficient evidence to support the trial court’s decision to terminate parental rights. Any other finding would necessitate the reweighing of evidence, which is beyond the power of this court.